Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This Office Action is responsive to Applicant’s Remarks/Amendment received on 2/26/2021, in which, claims 34, 35, 37, 39, 40, 45, 46, 49 are amended, claims 1-33 are previously cancelled, claims 38 and 53 are currently cancelled, claims 54-55 are newly added, claims 34-37, 39-52, 54-55 are pending.  Claims 1, 8 are independent claims. Claims 1-14, 16 are rejected. 

Summary of claims

 3.	Claims 34-37, 39-52, 54-55 are pending, 
	Claims 34, 35, 37, 39, 40, 45, 46, 49 are amended,
	Claims 1-33, 38, 53 are cancelled,
	Claims 54-55 are newly added,
	Claims 34, 45, 49 are independent claims,
           Claims 34-37, 39-52, 54-55 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 2/26/2021, with respect to the rejection(s) of claim(s) 34-37, 39-52, 54-55 under 103 have been fully considered and are not persuasive in view of new rejection ground(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 34-37, 39-42, 44, 49-52, 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Abhishek Agrawal et al (US Publication 20170102852 A1, hereinafter Agrawal), and in view of Benjamin Rottler et al (US Publication 20140096048 A1, .

As for independent claim 34, Agrawal discloses: A method, comprising: displaying, by a terminal, a first screen that comprises a to-be-shared file (Fig. 3, displaying a to-be-shared file; Fig. 6A, step 602, rendering the file sharing GUI on a client device; step 604, identify a file to be shared); detecting, by the terminal, a first gesture indicating that the to-be-shared file will be shared ([0014], in response to selecting and dragging a file to be shared; [0040], to share a file, a user can select a file, for example, a user can select a displayed file and drag the selected file, such as one of the files 236a-236d as shown in Fig. 2); in response to detecting that the to-be-shared file is moved into the preset area on the first screen ([0014], in response to selecting and dragging a file to be shared; [0040], to share a file, a user can select a file, for example, a user can select a displayed file and drag the selected file, such as one of the files 236a-236d as shown in Fig. 2), displaying, by the terminal, at least one sharing peer of the to-be-shared file in the preset area ([0014], a contact section displaying contact icons is rendered in the file sharing GUI in response to the file to be shared is dragged), wherein each sharing peer of the at least one sharing peer comprises an icon of a respective device or a respective user that is selectable to receive the to-be-shared file (Fig. 4, displaying a contact section 402, each contact comprises an icon); and in response to detecting that the to-be-shared file is moved into a hot zone (See Kuscher below for more details) of a target sharing peer, initiating a process of sending, by the terminal, the to-be-shared file to the target sharing peer, wherein the target sharing peer is a sharing peer of the at least one sharing peer ([0040], the user can drag the file into the contact section 402 and either releases the selected file on a contact icon or releases the file in an email section 406, by placing the selected file on a contact icon 404, the file is sent to the selected contact).
Agrawal discloses detecting a gesture indicating the selected file will be shared and displaying the contact section which is an area user could drag the file to, but Agrawal does not expressly disclose prompting user of a location of the area, in an analogous art of manipulating content in user interface by user gesture, Rottler discloses: in response to detecting the first gesture, prompting a user of a preset area on the first screen ([0053], displaying a user interface element that defines the boundaries of the target area based on a drag and drop command).
Agrawal and Rottler are in analogous art because they are in the same field of endeavor, manipulating content in user interface by user gesture. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Agrawal using the teachings of Rottler to include prompting user the location and boundaries of the target area based on user gesture. It would provide Agrawal’s method with the enhanced capability of prompting user the location and boundaries of the target area.
Further, Agrawal discloses displaying icon of the respective sharing peer but does not clearly disclose the icon of sharing peer is displayed after the file is moved into the preset area, in another analogous art of sharing file/content as user request, Lim clearly discloses:
The icon of each sharing peer is not displayed until it is detected that the to-be-shared file is moved into the preset area on the first screen (Fig. 8, in the first part of Fig. 8, when selecting object 820a, icons of sharing peers are not displayed; in the second part of Fig. 8, when dragging and moving object 820a, icons of sharing peers are displayed);
Agrawal and Lim are in analogous art because they are in the same field of endeavor, transferring file/content as user requests. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Agrawal using the teachings of Lim to expressly include displaying icons of sharing peers after detecting the selected object is moving to the preset area. It would provide Agrawal’s method with the enhanced capability of allowing user to select the target recipient after selecting the to-be-shared file and it is clearer to user what to select.
Furthermore, Agrawal discloses dragging the file to be shared into a target sharing contact but does not expressly disclose a hot zone of a target sharing contact, in an analogous art of transferring file/content between two devices, Kuscher clearly discloses: detecting that the to-be-shared file is moved into a hot zone of a target sharing peer ([0013], dragging the selected content to a zone that is predetermined to hold files intended for transfer (e.g., hot zone), each zone may be associated with a different recipient device);
Agrawal and Kuscher are in analogous art because they are in the same field of endeavor, transferring file/content as user request. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed 

As for claim 35, Agrawal- Rottler-Lim-Kuscher further discloses: wherein after displaying, by the terminal, the first screen that comprises the to-be-shared file, the method further comprises: receiving, by the terminal, a second gesture of a user, the second gesture comprising that the user performs a drag gesture to move the to-be-shared file to the preset area (Agrawal: [0040], to share a file, a user can select a file, for example, a user can select a displayed file and drag the selected file, such as one of the files 236a-236d as shown in Fig. 2); and after displaying, by the terminal, the at least one sharing peer of the to-be-shared file in the preset area (Agrawal: [0014], a contact section displaying contact icons is rendered in the file sharing GUI in response to the file to be shared is dragged), the method further comprises: receiving, by the terminal, a third gesture of the user, the third gesture comprising that the user performs a drag gesture to move the to-be-shared file to the hot zone of the target sharing peer (Agrawal: [0040], the user can drag the file into the contact section 402;  Kuscher: [0013], dragging the selected content to a zone that is predetermined to hold files intended for transfer (e.g., hot zone), each zone may be associated with a different recipient device) and wherein the second gesture and the third gesture are two stages of one continuous gesture (Agrawal: [0040], the user can drag the file into the contact section 402;  Kuscher: .

As for claim 36, Agrawal- Rottler-Lim-Kuscher further discloses: in response to detecting that the to-be-shared file is moved into the hot zone (Kuscher: [0013], dragging the selected content to a zone that is predetermined to hold files intended for transfer (e.g., hot zone), each zone may be associated with a different recipient device) of the target sharing peer, displaying, by the terminal, at least one candidate transmission mode that supports sharing of the to-be-shared file (Agrawal: Fig. 4, display the candidate transmission mode “By email”; Lim: Fig. 9B, display several candidate transmission mode: Talk, SNS, Email). 

As for claim 37, Agrawal- Rottler-Lim-Kuscher further discloses: receiving, by the terminal, a fourth gesture of the user, wherein the fourth gesture comprises that the user performs a drag gesture to move the to-be-shared file to the hot zone of the target transmission mode, wherein the fourth gesture, the second gesture, and the third gesture are three stages of one continuous gesture (Lim: Fig. 17C and [0258]-[0259], a touch input started from one position of the screen information to consecutively move to one position of the third try, the controller can select any content 1730 displayed at one position of the screen information, and select a first graphic object (“Message”) from the second tray 1414, and select a second graphic object (“MAMA”) from the third try 1416 based on the gesture, they are three stages of one consecutive gesture).


As for claim 39, Agrawal- Rottler-Lim-Kuscher further discloses: wherein prompting the user of the location of the preset area on the first screen comprises: prompting the user a location of the preset area on the first screen by displaying a boundary line of the preset area on the first screen (Rottler: [0053], displaying a user interface element that defines the boundaries of the target area based on a drag and drop command).

As for claim 40, Agrawal- Rottler-Lim-Kuscher further discloses: in response to detecting that the to-be-shared file is moved into the preset area on the first screen, using, by the terminal, an icon of at least one terminal found by searching as the at least one sharing peer (Agrawal: [0041], the rendered contacts icons can be a number of contacts whom the user shared files with most recently, a number of contacts whom the user shared the most files with or any other known way to list contacts).

As for claim 41, Agrawal- Rottler-Lim-Kuscher further discloses: wherein after initiating the process of sending, by the terminal, the to-be-shared file to the target sharing peer, the method further comprises: hiding, by the terminal, the preset area to restore the first screen, after the terminal successfully sends the to-be-shared file to the target sharing peer; or in response to receiving an operation entered by the user to cancel or suspend sending of the to-be-shared file, hiding, by the terminal, the preset area to restore the first screen (Agrawal: Fig. 2, before and after user selects and drags to share the file, the user interface does not display contact list).

As for claim 42, Agrawal- Rottler-Lim-Kuscher further discloses: wherein after displaying, by the terminal, the at least one sharing peer of the to-be-shared file in the preset area, the method further comprises: in response to detecting that the user performs a drag gesture to cause the to-be-shared file to leave the preset area, hiding, by the terminal, the preset area to restore the first screen; or in response to detecting that the user performs a drag gesture to cause the to-be-shared file to leave the preset area, hiding, by the terminal, the at least one sharing peer displayed in the preset area (Agrawal: Fig. 2, before and after user selects and drags to share the file, the user interface does not display contact list).

As for claim 44, Agrawal- Rottler-Lim-Kuscher further discloses: determining, by the terminal, a shape or a size of the preset area based on a start location of the to-be-shared file on the first screen (Rottler: [0053], displaying a user interface element that defines the boundaries of the target area based on a drag and drop command, the area may be an ellipse, rectangle, or other shape that outlines the drag and drop target area, Figs. 5A-5B illustrate a particular example in which search area is a rounded rectangle that doubles as a text input box; Lim: Fig. 14 and [0224], when a predetermined touch input consecutively moving in a direction from a lower end of the touch screen to an upper end thereof is received when the home screen is displayed, .

As per Claim 49, it recites features that are substantially same as those features claimed by Claims 34 and 44, thus the rationales for rejecting Claims 34 and 44 are incorporated herein.  In addition, Agrawal- Rottler-Lim-Kuscher further discloses: detecting a first gesture corresponding to the to-be-shared file, the first gesture corresponding to an instruction to trigger a file sharing process for the to-be-shared file (Agrawal: [0014], in response to selecting and dragging a file to be shared; [0040], to share a file, a user can select a file, for example, a user can select a displayed file and drag the selected file, such as one of the files 236a-236d as shown in Fig. 2); in response to detecting the first gesture, determining, by the terminal, s shape or a size of a preset area on the first screen based on a start location of the to-be-shared file on the first screen; prompting a user of the preset area having the determined shape or size on the first screen (Rottler: [0053], displaying a user interface element that defines the boundaries of the target area based on a drag and drop command, the area may be an ellipse, rectangle, or other shape that outlines the drag and drop target area, Figs. 5A-5B illustrate a particular example in which search area is a rounded rectangle that doubles as a text input box; Lim: Fig. 14 and [0224], when a predetermined touch input consecutively moving in a direction from a lower end of the touch screen to an upper end thereof is received when the home screen is displayed, an image of rectangle covering part of the home screen is displayed; Fig. 

As per Claim 50, it recites features that are substantially same as those features claimed by Claim 35, thus the rationales for rejecting Claim 35 are incorporated herein.

As per Claim 51, it recites features that are substantially same as those features claimed by Claim 36, thus the rationales for rejecting Claim 36 are incorporated herein.

As per Claim 52, it recites features that are substantially same as those features claimed by Claim 37, thus the rationales for rejecting Claim 37 are incorporated herein.

Claim 53      cancelled

As for claim 54, Agrawal- Rottler-Lim-Kuscher further discloses: in response to detecting the first gesture, search for nearby terminals to the terminal, to identify the at least one sharing peer (Lim: [0105], using a port for near field communication such as Bluetooth port; Kuscher: [0027], the second device may be selectable at the fist device when the second device has been paired or when the second device is detected to be within a predetermined range of distance to the first device. That is, a second device may be dynamically added or removed from a list of available devices, depending on the location of the first device and of the second device. A device may be detected by wireless signal triangulation, Bluetooth technology or the like).
 in response to detecting that the to-be-shared file is moved into the preset area on the first screen, using, by the terminal, an icon of at least one contact that has been recently contacted as the least one sharing peer (Agrawal: [0041], the rendered contacts icons can be a number of contacts whom the user shared files with most recently, a number of contacts whom the user shared the most files with or any other known way to list contacts).

6.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over  Agrawal, Rottler, Lim and Kuscher as applied on claim 34, and further in view of Gregory Thomas Mattox et al (US Publication 20170289235 A1, hereinafter Mattox).

As for claim 43, Agrawal-Rottler-Lim-Kuscher does not expressly disclose displaying a transmission progress, Mattox clearly discloses: after initiating the process of sending, by the terminal, the to-be-shared file to the target sharing peer, the method further comprises: displaying, by the terminal, a transmission progress of sending the to-be-shared file to the target sharing peer (Fig. 4B, displaying a transmission progress bar the show the status of transferring file).
Agrawal and Mattox are in analogous art because they are in the same field of endeavor, transferring file/content as user requests. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Agrawal using the teachings of Mattox to include .

7.	Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Abhishek Agrawal et al (US Publication 20170102852 A1, hereinafter Agrawal), and in view of Kyungah Lim et al (US Publication 20170017355 A1, hereinafter Lim), and in view of Alexander Friedrick Kuscher et al (US Publication 20140122644 A1, hereinafter Kuscher).

As for independent claim 45, Agrawal discloses: A method, comprising: displaying, by a terminal, a first screen that comprises a to-be-shared file (Fig. 3, displaying a to-be-shared file; Fig. 6A, step 602, rendering the file sharing GUI on a client device; step 604, identify a file to be shared); in response to detecting that the to-be-shared file is moved into a preset area on the first screen ([0014], in response to selecting and dragging a file to be shared; [0040], to share a file, a user can select a file, for example, a user can select a displayed file and drag the selected file, such as one of the files 236a-236d as shown in Fig. 2), displaying, by the terminal, a plurality of candidate transmission mode of the to-be-shared file in the preset area (Fig. 4, display the candidate transmission mode “By email”; see more details in Lim); and in response to detecting that the to-be-shared file is moved into a hot zone (See Kuscher below for more details) of a target transmission mode, sharing, by the terminal, the to-be-shared file using the target transmission mode, wherein the target transmission mode is a candidate transmission mode of the plurality of candidate transmission modes ([0040], the user can drag the file into the contact section 402 and either releases the selected file on a contact icon or releases the file in an email section 406, by placing the selected file in the email section 406, the file will be shared via email).
Further, Agrawal discloses display the candidate transmission mode “By email” but does not clearly disclose providing plurality of candidate transmission modes, in another analogous art of sharing file/content as user request, Lim clearly discloses: displaying, by the terminal, a plurality of candidate transmission mode of the to-be-shared file in the preset area …  wherein the target transmission mode is a candidate transmission mode of the plurality of candidate transmission modes (Lim: Fig. 9B, display several candidate transmission mode: Talk, SNS, Email);
Agrawal and Lim are in analogous art because they are in the same field of endeavor, transferring file/content as user requests. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Agrawal using the teachings of Lim to expressly include providing plurality of candidate transmission modes. It would provide Agrawal’s method with the enhanced capability of allowing user to have more choice on transmission modes.
Furthermore, Agrawal discloses dragging the file to be shared into a target sharing contact but does not expressly disclose a hot zone of a target sharing contact, in an analogous art of transferring file/content between two devices, Kuscher clearly discloses: detecting that the to-be-shared file is moved into a hot zone of a target sharing peer ([0013], dragging the selected content to a zone that is predetermined to 
Agrawal and Kuscher are in analogous art because they are in the same field of endeavor, transferring file/content as user request. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Agrawal using the teachings of Kuscher to include detecting a hot zone associated with the target recipient. It would provide Agrawal’s method with the enhanced capability of detecting the exact position of the target area so the user would know the target area when dragging the file to be shared.

As for claim 46, Agrawal-Lim-Kuscher further discloses: wherein after displaying, by the terminal, the first screen that comprises the to-be-shared file, the method further comprises: receiving, by the terminal, a first gesture of a user, the first gesture comprising that the user performs a drag gesture to move the to-be-shared file to the preset area (Agrawal: [0040], to share a file, a user can select a file, for example, a user can select a displayed file and drag the selected file, such as one of the files 236a-236d as shown in Fig. 2); and after displaying, by the terminal, the plurality of candidate transmission modes of the to-be-shared file in the preset area (Agrawal: Fig. 4, display the candidate transmission mode “By email”; Lim: Fig. 9B, display several candidate transmission mode: Talk, SNS, Email), the method further comprises: receiving, by the terminal, a second gesture of the user, the second gesture comprising that the user performs a drag gesture to move the to-be-shared file to the hot zone of the target transmission mode (Agrawal: Fig. 4, display ; [0040], the user can drag the file into the contact section 402 and either releases the selected file on a contact icon or releases the file in an email section 406, by placing the selected file in the email section 406, the file will be shared via email; Kuscher: [0013], dragging the selected content to a zone that is predetermined to hold files intended for transfer (e.g., hot zone), each zone may be associated with a different recipient device) and wherein the first gesture and the second gesture are two stages of one continuous gesture (Agrawal: [0040], the user can drag the file into the contact section 402 and either releases the selected file on a contact icon or releases the file in an email section 406, by placing the selected file in the email section 406, the file will be shared via email;  Kuscher: [0013], dragging the selected content to a zone that is predetermined to hold files intended for transfer (e.g., hot zone)).

As for claim 47, Agrawal-Lim-Kuscher further discloses: in response to detecting that the to-be-shared file is moved into the hot zone of the target transmission mode, displaying, by the terminal, at least one sharing peer that supports using the target transmission mode, wherein each sharing peer of the at least one sharing peer comprises an icon of a respective device or a respective user that is to receive the to-be-shared file; and wherein sharing, by the terminal, the to-be-shared file using the target transmission mode comprises: in response to detecting that the to-be-shared file is moved into a hot zone of a target sharing peer, sending, by the terminal, the to-be-shared file to the target sharing peer using the target transmission mode, wherein the target sharing peer is a sharing peer of the at least one sharing peer (Lim: Fig. 17C and [0258]-[0259], a touch input started from one position of the screen information to consecutively move to one position of the third try, the controller can select any content 1730 displayed at one position of the screen information, and select a first graphic object (“Message”) from the second tray 1414, and select a second graphic object (“MAMA”) from the third try 1416 based on the gesture, they are three stages of one consecutive gesture).
Agrawal and Lim are in analogous art because they are in the same field of endeavor, transferring file/content as user requests. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Agrawal using the teachings of Lim to expressly include using one consecutive drag gesture to select content, target transport mode and target recipient. It would provide Agrawal’s method with the enhanced capability of allowing user to select the target recipient and the target communication mode in one consecutive gesture.

As for claim 48, Agrawal-Lim-Kuscher further discloses: receiving, by the terminal, a third gesture of the user, wherein the third gesture comprises that the user performs a drag gesture to move the to-be-shared file to the hot zone of the target sharing peer, wherein the third gesture, the first gesture, and the second gesture are three stages of one continuous gesture (Lim: Fig. 17C and [0258]-[0259], a touch input started from one position of the screen information to consecutively move to one position of the third try, the controller can select any content 1730 displayed at one position of the screen information, and select a first graphic object (“Message”) from the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  

/HUA LU/
Examiner, Art Unit 2171